In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Nassau County, dated January 10, 1977, which granted plaintiffs’ motion to increase the ad damnum clause for the personal injuries sustained by Thomas J. Risi. Order affirmed, with $50 costs and disbursements. The injured plaintiff, a husband and father of three children, was 31 years old at the time of the accident. As a result of the accident, he is permanently brain damaged and disabled. This application was made sufficiently in advance of trial so as to result in no prejudice to appellants. The increase in the ad damnum clause is warranted on the medical proof as to the cause and the now ascertainable extent of the injuries. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.